DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to an orifice-type quenching nozzle for an induction hardening system comprising a body including a plurality of nozzle orifices configured to apply a quenching fluid onto a to-be-quenched workpiece.  The plurality of nozzle orifices are arranged on at least one surface of the body in rows and in columns.  The plurality of nozzle orifices are positioned such that each nozzle orifice is located a same distance from each directly adjacent nozzle orifice.  The at least one surface includes a plurality of projecting nubs.  A respective nozzle orifice of the plurality of nozzle orifices is formed on each of the plurality of projecting nubs.  
The closest prior art is Kaneda et al. (JP 2010-242153 A), in view of Powell (US 20210087644 A1) as set forth in the Non-Final Rejection mailed 03/30/2022.  Applicant argues that Kaneda does not teach nubs or orifices located on nubs as recited in claim 1 (remarks, page 3).  Applicant argues that Powell is cited to show nubs (remarks, page 3).  Applicant argues that due to the different quenching processes performed by Kaneda and Powel and the different problems addressed by these two references, a person of ordinary skill in the art would have no reason modify Kaneda in the manner proposed in the Office Action and that a prima facie case of obviousness has therefore not been presented in connection with claim 1 (remarks, page 3).  Applicant argues that the first modification to Kaneda required by the Office Action is to provide Kaneda with "exit nozzles," such as the exit nozzles 20 shown in Kaneda, for removing a quenchant from near the object to be cooled – however, Powell is directed to quenching an object in a quenching chamber (e.g., paragraph [0087]) in which used quenchant can accumulate, and Powell provides exit nozzles to remove the used quenchant from the chamber (remarks, page 3).  Applicant argues that Kaneda, on the other hand, teaches to cool a moving pipe by passing it through an open jacket having spray nozzles, and that the nozzles are angled such that used quenchant, at least that which is not vaporized, will fall or drain from the jacket (remarks, page 3).  Applicant argues that nothing in the record suggest that Kaneda's moving pipe suffers from the "random flow patterns" or "pockets of stagnant flow" that occur when a stationary object is cooled in a quenching chamber, and that a person of ordinary skill in the art would therefore have no reason to add exit nozzles to Kaneda (remarks, page 3).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest wherein the at least one surface includes a plurality of projecting nubs and wherein a respective nozzle orifice of the plurality of nozzle orifices is formed on each of the plurality of projecting nubs.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733